MAUCK, PJ.
Clearly Neill never got anything for his $450. Equally clearly The Bank of Peebles innocently acquired the check in question and expended $160 on the faith thereof before it became aware of the fact that Neill had stopped payment. The bank was therefore entitled to the judgment it prayed for, to-wit, $160 with interest. The judgment in "that respect is affirmed.
There remains the judgment entered in the trial court in favor of Reed as against Neill. This judgment is not supported by the pleadings and can not be sustained. It was entered apparently pursuant to a prayer or averment in the pleadings of The Bank of Peebles. Evidently the trial court considered the effect of the consolidation of ¡ the cases to have accomplished a sort of inter-pleader. That view, however, was unsound and the Reed judgment must be reversed. Reed’s claim was asserted against The Bank of Peebles. We take it that the fact that a final judgment -was entered and no judgment entered against The Bank of Peebles in favor of Reed was in legal effect a denial of Reed’s claim against the bank. In case that is not true and in legal effect the petition of Reed against The Bank of Peebles might be deemed to be still pending, the judgment of this court upon that phase of the case is that upon the undisputed testimony judgment is entered in favor of The Bank of Peebles against Reed ! upon Reed’s petition, that the judgment of j Reed against Neill be reversed and held for . naught without prejudice to a new and independent action in favor of either Neill or Reed as against each other. ' j
MIDDLETON and BLOSSER, JJ, concur.